Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 15, 1991 (People v Bradley, 175 AD2d 686 [1991]), affirming a sentence of the Supreme Court, Kings County, imposed January 8, 1990.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *498effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Florio, S. Miller and Ritter, JJ., concur.